                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 _______________________________________
 DANIEL C. FLINT et.al.,                 :
                                         : No. 3:19-cv-00189-FDW-DCK
                   Plaintiff,            :
                                         :
       v.                                :
                                         :
 ALLY FINANCIAL INC., et.al.,            :
                                         :
                   Defendants.           :
 _______________________________________ :

              NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
           ALLY FINANCIAL INC.’S MOTION TO STRIKE CLASS ALLEGATIONS

           Defendant Ally Financial Inc. (“Ally”), by counsel, hereby submits this Notice of

Supplemental Authority in Support of its Motion to Strike Class Allegations (Dkt. No. 18). As set

forth in Ally’s Motion, on October 19, 2018, Plaintiff Daniel C. Flint (“Plaintiff”) was found guilty

of felony violation of 49 U.S.C. §§ 46314(a), (b)(2) in the Central District of California. On

September 16, 2019, the United States District Court for the Central District of California

sentenced Plaintiff to a term of 14 months in the custody of the Bureau of Prisons. A copy of the

Judgment is attached hereto as Exhibit A.

Dated: September 27, 2019                             Respectfully submitted,

                                                      ALLY FINANCIAL INC.

                                                      By: /s/ Keaton C. Stoneking
                                                      Keaton C. Stoneking
                                                      North Carolina Bar No. 53627
                                                      TROUTMAN SANDERS LLP
                                                      301 S. College Street, 34th Floor
                                                      Charlotte, NC 28202
                                                      Tel: (704) 998-4088
                                                      E-mail: Keaton.stoneking@troutman.com
                                                      Counsel for Defendant Ally Financial Inc.




40248243
       Case 3:19-cv-00189-FDW-DCK Document 41 Filed 09/27/19 Page 1 of 1
